DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1-5, 7 and 8 filed August 4, 2022 were examined in this non-final office action in response to the request for continued examination.
Response to Arguments
Recommendation
Mr. Staunton, please consider scheduling a telephonic interview. We may be able to identify subject matter/clarifying language to help move this application forward
35 USC 103
Applicant’s arguments, see remarks filed August 4, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. The combination of Arazy-Sandberg-Walker teach and suggest the amended methods as claimed. Mossman was withdrawn in favor of Sandberg thereby rendering arguments hinged on Mossman moot.
In the present combination of Arazy-Sandberg-Walker, the professional credentials and country designations for the pool of experts are used to narrow the pool of experts down to only those qualified for the assignment. Sandberg would have taught Arazy to list one or more countries in each expert profile and the expert’s location for proximal location determination by the system.
Walker would have taught Arazy-Sandberg bid/negation protocols:
(Walker: 42: col. 10, lines 34-39) The present invention also allows for a viable "expert service market" by enabling both users and experts to bid on services. An electronic auction can be implemented which allows users to bid for an expert's time, experts to bid on user requests, and users and experts to negotiate on the price of services.
The above qualifies as a reverse bidding system in which clients can choose from qualified experts based on individual reasoning. Specifically, the client account may utilize the client’s own criteria, including price, proximal location, relevant experience and/or history. Please note: Executing a financial compensation process per the instant independent claim is overly broad to support Applicant’s remark that the claimed invention is a reverse bidding system. 
The system disclosed in the present application determines all qualified experts based on country and qualifications, then allows the user to choose a qualified expert based on additional criteria. Likewise the system of Arazy-Sandberg-Walker narrows the choice of experts to those with matching country, proximal location and credentials. Sandberg would have taught Arazy benefits to identifying all countries that an expert is qualified to represent. Walker would have taught Arazy-Sandberg that no only can the system auto-assign an expert but also allow the user making the request to select the expert.
(Walker: 60: col. 25, lines 1-20) In one embodiment of the present invention, the end user selects the expert(s) prior to transmitting end user request 120, rather than having central controller 200 select for the end user based on criteria 117. In this embodiment, end user request 120 sent to central controller 200 includes the ID number of the selected expert(s). The benefit to selecting the expert prior to sending end user request 120 is that the end user gains more control over the routing of end user request 120, allowing the end user to include some experts while excluding others. For example, if end user request 120 involves a particular business, the end user may not want central controller 200 to route end user request 120 to certain experts involved with that business. In order to facilitate the end user selecting the expert, the present invention includes an interactive selection embodiment. FIGS. 15 and 16 show an interactive selection embodiment which allows the end user to establish an online connection with central controller 200, select a subject area matching end user request 120, select qualified experts, and then submit end user request 120. 
Walker would have taught Arazy-Sandberg that not only can the system auto-assign an expert but also allow the user making the request to select the expert. Whether the end user selects just one expert or multiple experts for the system to evaluate, the end user may choose to decide on the expert. Otherwise the system may auto-assign an expert without user input on expert(s). The process of assigning an expert in Arazy-Sandberg-Walker does not differ significantly from the present application.
The entirety of Arazy-Sandberg-Walker results in all documents necessary to achieve regulatory approval resulting in a license issued by the controlling entity/jurisdiction including certification, e.g. laser power certification [Arazy; 0203]. In its entirety, Arazy implies the licensing process is a certification process.
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 depends from  canceled claim 4.  Appropriate correction is required. For examination purposes, claim 5 depends from claim 1.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specific to claim 1, (H) …, wherein the product certification includes all documentation necessary to proceed with product marketing and sales;
Bounds for what “all” means has not been established. Recommendation is to strike “all.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7 and 8 are rejected under 35 USC 103 as being unpatentable over Arazy, US 2013/0198094, in view of Sandberg et al., US 2019/0164118 “Sandberg,” further in view of Walker et al., US 5,862,223 “Walker.”
In Arazy see at least:
(underlined art text is for emphasis)
Regarding claim 1: (Currently Amended) A method of registering products to organize information, connect users, and generate documentation, the method comprises the steps of:
(A) providing and managing, by a remote server with the ability to provide and apply system logic and connectivity between various devices, at least one client account, wherein the client account is associated with a client personal computing (PC) device;
[Arazy: 0036] It is further within provision of the system and method herein disclosed wherein said server is maintained by system administrators by means of software adapted to allow said system administrators to perform actions upon said databases selected from the group consisting of: adding new devices; adding new device requirements; adding new countries; adding new modules; adding new forms.
[Arazy: 0037] It is further within provision of the system and method herein disclosed wherein said databases are rendered easily navigable by means of presenting information contained therein upon a single computer screen.
[Arazy: 0166] Client account profile. 
[Arazy: 0211] FIG. 12 presents one possible element of the UI of the system, in particular a page of details concerning a certain application. Thus the application number is listed as well as related information such as client name, country, risk class, device name, and application date. Furthermore a list of related documents and download links thereto are provided, allowing interested parties to download these documents easily and from a centralized repository. Please note: Evidence of an account is the application number and information associated with the application number. See below regarding Fig. 14
[Arazy: 0212] FIG. 13 presents another possible element of the UI of the system, in particular a page allowing for a user to upload a document associated with a certain application. Thus the application library name is listed as well as related information such as document name, language, and the like.
[Arazy: 0213] FIG. 14 presents a brief flowchart for a client applying for a new application. The client first visits the portal, selects (in this example) `New Application`, selects the product, risk category, and country, then picks the relevant forms from the client library. After this process has been completed, the client is notified of any missing documents (as seen in FIG. 12 where a missing document has a warning symbol next to its filename).
(B) providing and managing, by the remote server, a plurality of consultant accounts, wherein each consultant account is associated with a corresponding consultant PC device, and wherein each consultant account includes a set of professional credentials and at least one country designation, the country designation being a set of specific countries for which the consultant account is qualified to represent and offer advice;
Rejection is based upon the teachings applied to claim 1 by Arazy and further upon the combination of Arazy-Sandberg.
In Arazy see at least:
[Arazy: 0006] It is within provision of the system and method to disclose a regulatory compliance tool for users seeking to achieve licenses for devices to be licensed by regulatory agencies comprising: 
[Arazy: 0007] a. a database of regulations concerning a plurality of devices and countries;
[Arazy: 0008] b. a database of experts having expertise in matters of regulatory compliance;
[Arazy: 0158] User interface--Portal [0159] Expert interface [0160] Expert's assignment. Experts are located and integrated into the system through an expert profile and assignment matrix which correlates between experts and the type of modules and devices that he/she is qualified for.
[Arazy: 0170] Expert account profile,
[Arazy: 0214] FIG. 15 presents a brief flowchart for an expert associated with the system who is desirous of viewing an application. The expert first logs into the portal, then searches for the application in question. The expert clicks on the application number, at which point the associated application data and documents are displayed.
Although Arazy maintain information on expert qualifications in regulatory compliance and that regulatory compliance varies with each country, Arazy does not expressly mention the country designation being a set of specific countries for which the consultant account is qualified to represent and offer advice. Sandberg on the other hand would have taught Arazy techniques for receiving and maintaining from each expert a list of countries each expert is licensed.
In Sandberg see at least:
[Sandberg: 0060] Method 300 includes assign a customs broker to the international shipped item with a clearance timeframe based at least on broker location, broker licensure in the country, and broker effectiveness score (306). For example, broker assignment module 237 can assign broker 248 to clear item 231 within a specified time frame. Broker assignment module 237 can assign broker 2348 based on the location of broker 248 (e.g., near where item 231 is to enter country 203), broker 248 being licensed in country 203, and an effectiveness score indicative of the historical effectiveness of broker 248 (e.g., relative to other brokers)
[Sandberg: 0084] When a broker signs up the can enter the following information: Name, Company name (if currently doing business under LLC or Corp or other legal entity), Address, Broker license number, Broker license expiration, Countries Broker is licensed in (if more than default address country), Number of years of experience as Broker, How many clearances performed/expected to perform in a calendar month?, Have you done both formal and informal clearances in the past?, Do you have any long-term clients or customers that you would like us to contact and get set up on our network? (We can default their jobs to you if you are on-line and actively accepting jobs), What specific industry(ies) would you like to accept Clearing Jobs for (single or multiple selections), for example, fashion, food, oil/gas, furniture, pc's, electronics, semiconductors, biotechnology, pharmaceuticals or other, please specify. Are you available and willing to do special requests or off normal hour work that we would contact you directly (higher compensation could be included)?
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Sandberg, which receive and maintain for each broker, i.e. expert, a list of countries each broker is licensed, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Sandberg to the teachings of Arazy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, Arazy’s system assists a company in reaching regulatory compliance in a desired country by engaging an expert whose domain of expertise is the country’s compliance regulations. Sandberg’s system assists the company in moving products through the country’s customs process by engaging an expert, i.e. a broker, licensed to clear product through the country’s customs process. Whether an expert focused on helping a company reach regulatory compliance or a broker helping the company clear customs subsequent to reaching regulatory compliance, Sandberg would have taught Arazy to receive and maintain a list of countries for each expert in a database in which the expert has expertise in matters of regulatory compliance.	
(C) prompting entrance of a search inquiry through the client account with the client PC device, wherein the search inquiry includes a product description and at least one country preference, the product description being of a data type that enables subsequent analysis and categorization of content by the remote server;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg. 
In Arazy-Sandberg see at least:
[Arazy: 0082] f. an updated database of a master regulatory file for any single client product. The file includes the complete product/client/country information that is required for the preparation of a license application in a given country.
[Arazy: 0099] The client will be able to choose a variety of services for each country and relevant document of interest.
[Arazy: 0195] A unique product classification code (hereinafter referred to as GPCC) is used for each product of the system, which may comprises a document, series of documents, compliance route, device, system operation, or the like. This code is derived by computation of all of the parameters pertaining to any one type of device. The code relates to the device and associated keywords which allow users of the system to easily search, locate and browse a larger group of devices.
[Arazy: 0203] It is within provision of the system and method herein disclosed that one may query the system in a form that cannot be addressed attempted without it. For example, a given manufacturer may formulate the following question: "Based on my current level of compliance, what are the additional markets my product can get access to over the next 4 months for a budget equal or less than $10,000?". Due to the various databases of the system described above, the system will be able to correlate, index, and cross-reference between knowledge and requirements in order to answer such queries quickly and correctly. No such method currently is provided, causing a degree of uncertainty, confusion, and unnecessary `hand labor` for industries faced with such problems. 
(D) relaying, by the client PC device, the search inquiry to the remote server, once the search inquiry is entered through the client account;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg.
In Arazy-Sandberg see at least:
[Arazy: 0213] FIG. 14 presents a brief flowchart for a client applying for a new application. The client first visits the portal, selects (in this example) `New Application`, selects the product, risk category, and country, then picks the relevant forms from the client library. After this process has been completed, the client is notified of any missing documents (as seen in FIG. 12 where a missing document has a warning symbol next to its filename).
(E) assigning, by the remote server, at least one desired account to the client account based on the search inquiry, wherein the desired account is from the plurality of consultant accounts, wherein the assigning further comprises:
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg.
In Arazy-Sandberg see at least:
[Arazy: 0126] b) Qualification of processes by domain experts: an expert may be assigned to fulfill any singular requirements based on their level of expertise and experience once qualified. Each expert is continuously rated by other experts as well as FDA agency reviewers when reviewing the same records.
[Arazy: 0160] Expert Assignment. Experts are located and integrated into the system through an expert profile and assignment matrix which correlates between experts and the type of modules and devices that he/she is qualified for.
comparing, by the remote server, the country preference to the country
designation for each consultant account in order to identify a plurality of proximal accounts from the plurality of consultant accounts;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg.
In Arazy-Sandberg see at least:
[Sandberg: 0060] Method 300 includes assign a customs broker to the international shipped item with a clearance timeframe based at least on broker location, broker licensure in the country, and broker effectiveness score (306). For example, broker assignment module 237 can assign broker 248 to clear item 231 within a specified time frame. Broker assignment module 237 can assign broker 2348 based on the location of broker 248 (e.g., near where item 231 is to enter country 203), broker 248 being licensed in country 203, and an effectiveness score indicative of the historical effectiveness of broker 248 (e.g., relative to other brokers).
comparing, by the remote server, the product description to the set of
professional credentials for each proximal account in order to identify a plurality of matching accounts from the plurality of proximal accounts;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg.
In Arazy-Sandberg see at least:
[Arazy: 0160] Expert's assignment. Experts are located and integrated into the system through an expert profile and assignment matrix which correlates between experts and the type of modules and devices that he/she is qualified for.
[Arazy: 0200] Document validation can occur in several ways. It may be performed by human intervention, or automatically. Documents are coded by the system and then they are directed to independent experts whose knowhow and experience is coded in the same manner, thus providing optimized matches between the independent experts and the revised document. The successive revision of the documents is accomplished by means of a dedicated customer portal to which every client has access. 
prompting selection of a best-match account from the plurality of matching accounts based on client criteria through the client account with the corresponding client PC device; designating, by the remote server, the best-match account as the desired account: and
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg.
In Arazy-Sandberg see at least:
[Arazy: 0160] … As mentioned above in the section `Document and form review`, a rating may be assigned for each expert regarding each document or form. As will be appreciated such a table or matrix of values (i.e. a vector of values for each professional) allows the system (or human user thereof) to select the most appropriate reviewer(s) based on each experts' qualification (referred to as the expert's "unique qualification indicator" (UQI)), this indicator again being a metric adapted to guarantee the choice of the most appropriate professional expert designated to the review of that document or form.
[Sandberg: 0138] On an ongoing basis, broker CSAT module 413 can calculate how each Broker is performing when they are managing a clearing process. Each Broker can be scored on a 1-5 range where 5 is the highest. Thus, lower performing brokers can be identified and weeded out. For example, Brokers that have an averaging CSAT score below a defined average reference value can be removed and not allowed to continue clearing shipments. Any currently Assigned clearing jobs can be removed from the particular Broker and put back on the clearing jobs list to be Assigned to another Broker. Please note: Evidence of best fit matching.
sending a winning notification to the corresponding consultant PC device of the best-match account;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg.
In Arazy-Sandberg see at least:
[Sandberg: 0116] If information is available for sending an SMS message (YES at 904), method 900 includes creating an SMS broker assignment message (905). Method 900 includes sending the SMS broker assignment message to the broker or shipper (906).
(F) prompting confirmation of at least one consulting session with the desired account through the client account with the client PC device; and
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg.
In Arazy-Sandberg see at least:
[Arazy: 0161] The expert chosen (for example by the above UQI, or manually) reviews documents/requirements under his/her responsibility and approves or comments upon them through the client portal, which enables communication with the client. 
(G) automatically executing, by the remote server, a financial compensation process between the client account and the desired account if the consulting session with the desired account is confirmed   through the client account;
Rejection is based upon the teachings applied to claim 1 by Arazy-Sandberg and further upon the combination of Arazy-Sandberg-Walker.
Although Arazy-Sandberg facilitate payments to the system, Arazy-Sandberg do not expressly mention managing payment between the customer and the expert. Walker on the other hand would have taught Arazy-Sandberg techniques that facilitate payment to the expert upon confirming a job is complete and the customer is satisfied.
In Walker see at least:
(Walker: col. 6, line 56-col. 7, line 5) In a preferred embodiment, the present invention provides a method and apparatus for an expert seeking to sell his services to more efficiently find a client, allow the client to certify and authenticate the expert's qualifications, allow the client to hire the expert under specific terms and conditions for a specific assignment, and, if desired by either party, have the service provider guarantee payment to the expert for the expert services to be provided while also guaranteeing the buyer's satisfaction with the expert service. The present invention improves the expert's ability to efficiently provide expert services and the buyer's ability to find experts capable and willing to furnish such services at a mutually agreed price and terms. A valuable application of this service is providing answers to questions that require human judgment or analysis. The system provides a simple way for users to find qualified experts to give them professional advice.
(Walker: col. 8, lines 40-46) When a job is complete, the expert notifies the Exchange and requests payment. The Exchange verifies that the client is satisfied and executes the prearranged billing methodology between the parties. The Exchange may be holding full or partial payment in escrow which is then released. In the event that the user does not pay for the service provided, the Exchange absorbs the cost of this bad debt. Please note: Examination is based upon the condition that the escrow account was paid in full up-front.
(Walker: col. 9, lines 19-27 35) The present invention is also valuable because it facilitates a universally applicable payment protocol for the expert providing advice. In one embodiment, the present invention provides experts immediate payment for services rendered with almost no overhead. The expert does not have to be a bank-approved merchant to process credit card orders, deal with personal checks, cash, or non-payment issues. This allows the expert to maximize his earning potential by focusing on providing quality service.
(Walker: 42: col. 10, lines 34-39) The present invention also allows for a viable "expert service market" by enabling both users and experts to bid on services. An electronic auction can be implemented which allows users to bid for an expert's time, experts to bid on user requests, and users and experts to negotiate on the price of services.
(Walker: 60: col. 25, lines 1-20) In one embodiment of the present invention, the end user selects the expert(s) prior to transmitting end user request 120, rather than having central controller 200 select for the end user based on criteria 117. In this embodiment, end user request 120 sent to central controller 200 includes the ID number of the selected expert(s). The benefit to selecting the expert prior to sending end user request 120 is that the end user gains more control over the routing of end user request 120, allowing the end user to include some experts while excluding others. For example, if end user request 120 involves a particular business, the end user may not want central controller 200 to route end user request 120 to certain experts involved with that business. In order to facilitate the end user selecting the expert, the present invention includes an interactive selection embodiment. FIGS. 15 and 16 show an interactive selection embodiment which allows the end user to establish an online connection with central controller 200, select a subject area matching end user request 120, select qualified experts, and then submit end user request 120. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Walker, which facilitate user selection of one or more experts, payment to an escrow account (full or partial) before engaging a consultant and bid/negotiations, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Walker to the teachings of Arazy-Sandberg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Walker would have taught Arazy-Sandberg that not only can the system auto-assign an expert but also allow the user making the request to select the expert. Whether the end user selects just one expert or multiple experts for the system to evaluate, the end user decides on the expert. Otherwise the system may auto-assign an expert without user input on expert(s). 
The combination of Arazy-Sandberg-Walker facilitates payment (full or partial) into an escrow account. Escrow is paid prior to engagement with an expert/consultant. The finite number of identified, predictable potential solutions are: execute a full or partial financial compensation via escrow prior to engaging an expert/consultant, or after confirming a session with an expert/consultant. In either case, the financial compensation process occurs before the expert/consultant begins the assigned tasks. It would have been obvious to try, by one of ordinary skill in the art before the effective filing date, to execute a financial compensation process once a consultant is confirmed, and incorporate it into the system of Arazy-Sandberg-Walker since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
(H) prompting generation of a product certification from the desired account with the corresponding consultant PC device after completion of the consulting session based on the consulting session, wherein the product certification includes all documentation necessary to proceed with product marketing and sales; (I) compiling, by the remote server the product description and the country designation of the desired account into the product certification; and (J) sending, by the remote server, the product certification to the client PC device
Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Sandberg-Walker and further upon Arazy-Sandberg- Walker.
In Arazy-Sandberg-Walker see at least: 
[Arazy: 0089] c. The system provides a list of all necessary documents for that country, or countries. 
[Arazy: 203] … As an example take for instance the requirements concerning maximum laser power in a laser angioplasty device. The system has on file information concerning the device including documents certifying the laser power. This information is entered into a database of the system for instance in the form of a field specifying device laser power (or a power spectrum, or the like). Given this known and documented laser power, specifications concerning maximum laser power may be met in various regulatory applications, by use of the known laser power and supporting documents if necessary. In this way matches between regulatory requirements (for maximum laser power in this example) and knowledge (of actual device laser power in this example) are correlated.
[Arazy: 0209] FIG. 10 illustrates an example of a compliance document. In this case the document attests to testing for gamma radiation validation of a certain device. This kind of validation is just one of many types of supporting document that must be supplied in an attempt to license and market a medical device.
Regarding claim 2: Please note: Filing date of November 11, 2019 of the instant application is the effective filing date. Peer account verification of new consultant qualifications is not supported in the provisional application.
In Arazy-Sandberg-Walker see at least:
providing a consultant registration portal hosted by the remote server;
Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Sandberg-Walker.
receiving, at the consultant registration portal, a new set of professional credentials and at least one new country designation during step (B): 
Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Sandberg-Walker.
prompting verification of the new set of professional credentials and the new country designation through at least one peer account with the corresponding consultant PC device, wherein the peer account is from the plurality of consultant accounts; prompting acceptance of at least one employment agreement through the consultant registration portal; and 
Rejection is based upon the teachings and rationale applied to claim 1 and further upon Arazy-Sandberg-Walker.
In Arazy-Sandberg-Walker see at least:
[Arazy: 0126] b) Qualification of processes by domain experts: an expert may be assigned to fulfill any singular requirements based on their level of expertise and experience once qualified. Each expert is continuously rated by other experts as well as FDA agency reviewers when reviewing the same records. 
[Arazy: 0130]  f) Computerized promotion system based on historical performance and overall peer ratings.
[Arazy: 0198] An expert unique qualification indicator--(EQI) is furthermore provided. When information associated with experts is introduced into the system, the fields correspond to those used for the GPCFC/ In this way a document or other file within any specific GPCFC can be directed for review and comments by the most qualified expert on a singular level.
(Walker:  col. 8, lines 16-27) In another embodiment, candidate experts submit detailed applications to the Exchange in advance of receiving any job requests, providing detailed qualifications in one or more areas of expertise along with third party references. Each application is reviewed by a certification committee familiar with the subject area(s) being applied for, and the candidate is either accepted or rejected as a qualified expert. Once the Exchange contains enough experts in a given subject, each new application may be reviewed by other experts who are already members of the Exchange. This provides a basis for peer review that can be used to maintain assurance of qualifications.
appending, by the remote server, a new consultant account into the plurality of consultant accounts, if the peer account verifies the new set of professional credentials and the new country designation, and if the employment agreement is accepted through the consultant registration portal, and wherein the new consultant account includes the new set of professional credentials and the new country designation.
Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Sandberg-Walker.
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Sandberg-Walker regarding proximal accounts, i.e. experts/brokers.
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Arazy-Sandberg-Walker.
In Arazy-Sandberg-Walker see at least:
(Walker: 29: col. 7, lines 62-64) If, after reviewing the full job request, an expert is willing to do the job, he submits a formal offer of service, essentially his bid for the job.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include each ranked expert’s bid price with the ranked expert displayed/listed.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Arazy-Sandberg-Walker.
In Arazy-Sandberg-Walker see at least:
[Arazy: 0210] FIG. 11 illustrates another document that a company might have to supply in its quest for regulatory compliance. The document describes the classification(s) of the device in question in an attempt to define these classes for purposes of further compliance procedures.
Regarding claim 8: Please note: Filing date of November 11, 2019 of the instant application is the effective filing date. Workflow dashboard is not supported in the provisional application.
Rejection is based upon the teachings and rationale applied to claim 1 and further upon Arazy-Sandberg-Walker.
In Arazy-Walker see at least:
[Arazy: 0220] The system utilizes an intuitive process for data entry and perusal. For example, consider the following work flow for reaching compliance of a medical device: Please note: Figs. 6 & 7 provide dashboard functionality.
[0221] Client--Chooses the "type of medical device". 
[0222] Client--Chooses the "Country(ies) for registration". 
[0223] System--Provides a list of all necessary documents for that country, or countries. 
[0224] Client--Uploads relevant documents and information into the system. 
[0225] System--Validates documents and information integrity, and suggests modifications. 
[0226] System--Prepares the regulatory application(s). 
[0227] System--Provides all complementary services. 
[0228] System--Submits the regulatory application(s). 
[0229] Client--Is notified when license is achieved. 
[0230] System--maintains license validity and updated regulatory status. 
[0231] Client--Repeat for additional markets.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0311421 (Mossman et al.) “Identifying Computing Devices with Geographic Proximity to Desired Item Attributes,” discloses: [0021] In various example embodiments, a server receives a description of an item from a first computing device. The server determines attributes of the item based on the description of the item. An online presence indicator is computed based on the identified attributes of the item. The server identifies a geographic region based on the attributes of the item in response to at least one of the item not being listed in the database and the online presence indicator transgressing a low online presence indicator threshold. The server identifies a second computing device that is located in the geographic region and generates a first query to the second computing device. The server receives additional item data based on a physical presence of the item in the geographic region from the second computing device. The additional item data comprises an indicator of the physical presence of the item at the geographic region. The server updates attributes data of the item in the database with the additional item data received from the second computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 7, 2022